Citation Nr: 0900248	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition.

2.  Entitlement to service connection for a mouth/jaw 
condition, also claimed as a dental condition.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for left pes bursitis, 
claimed as a left knee condition.

6.  Entitlement to service connection for left trochanteric 
bursitis, claimed as a left hip condition.

7.  Entitlement to service connection for a left shoulder 
condition.

8.  Entitlement to service connection for a sinus condition.  

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 until October 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

During the August 2008 Board hearing the veteran raised a 
claim for entitlement to service connection for a back 
condition.  This issue has not been adjudicated and is 
REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.




REMAND

A preliminary review of the record discloses further 
development is necessary.  During the August 2008 Board 
hearing, the veteran testified he may need a second surgery 
on his left shoulder.  Significantly, the evidence of record 
does not contain any records concerning the first surgery.  
These records are clearly relevant and should be associated 
with the claims file.  38 C.F.R. § 3.159.

The veteran has submitted private audiologic evaluations from 
Alabama Ear, Nose and Throat Associates dated in March 2004 
and May 2006 which are in a graph format and have not been 
converted to an appropriate numerical form.  Accordingly, 
this evidence requires translation by a certified specialist. 
See Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that 
where audiogram in support of claim was submitted by claimant 
but without interpretation as to relevant regulatory 
provisions, Board must obtain such medical interpretation).  
As such, without clarification, the Board is unable to 
determine whether the veteran has a left ear hearing loss 
disability in accordance with 38 C.F.R. § 3.385. 

Additionally, the Board is of the opinion that VA 
examinations are necessary.  Under the duty to assist, a 
medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the claims for the mouth and jaw condition, the 
sinus condition and the left eye condition the veteran has 
claimed these disabilities are the result of being stabbed 
during service.  In this regard, the record reflects the 
veteran has a diagnosis of temporomandibular joint disease 
(TMJ), and has undergone sinus surgery and has cataracts and 
astigmatism of the eyes.  Additionally, the veteran's spouse 
and mother-in-law provided statements indicating they saw the 
veteran with his cheek bandaged and the veteran reported he 
had been stabbed.  Service records confirm the veteran was 
treated for a laceration in April 1961.  Additionally, the 
veteran has complained of pain since the injury during 
service.  It is well-settled that in its decisions, the Board 
may not rely upon its own unsubstantiated medical opinion. 
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Similarly, concerning the claims of a left shoulder 
disability, left knee disability and left hip disability, the 
veteran indicated on his Substantive Appeal that he had 
continuous pain since an accident during service where he 
fell off a ladder and injured his left side.  Furthermore, a 
private physician has reported the initial injury of the left 
hip and left knee occurred during service.  Significantly, 
the private physician reported a 35-40 year history of left 
knee pain.  As such, without further clarification, the Board 
is without medical expertise to ascertain whether the current 
disabilities are related to the accident during service. 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, an opinion as to the relationship, if 
any, between the accident in service and the claimed 
conditions is warranted.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991). In the present case, as 
the veteran has a claim for service connection for hearing 
loss pending, the Board cannot proceed with the tinnitus 
claim until there has been final adjudication of the 
veteran's other claims. See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994); also Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000) (Both holding that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  Thus, adjudication of the 
tinnitus claim will be held in abeyance pending further 
development and adjudication of the veteran's claims of 
entitlement to service connection for left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records related to the 
veteran's left shoulder surgery and 
associate these records with the claims 
file.

2.  The RO/AMC shall arrange to have all 
graphical audiograms translated to numeric 
form by a VA audiologist.

3.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of the veteran's mouth and jaw 
condition. The claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion as to the following:

Whether it is at least as likely as not 
that the veteran has a current mouth and 
jaw disability that is causally or 
etiologically related to any event or 
incident during service, including the 
laceration of the cheek noted in April 
1961.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  The veteran should be afforded a VA 
examination of the eyes to ascertain the 
nature and etiology of the veteran's left 
eye condition. The claims folder, and a 
copy of this remand, must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion as to the following:

a) Whether the veteran has a current left 
eye disability;

b) If there are currently diagnosed 
disabilities, the examiner must opine 
whether it is at least as likely as not 
that any left eye disability found to be 
present is causally or etiologically 
related to any event or incident during 
service, including the laceration of the 
cheek noted in April 1961.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5. The veteran should be afforded a VA 
examination of the sinuses to ascertain 
the nature and etiology of the veteran's 
sinus condition. The claims folder, and a 
copy of this remand, must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion as to the following:

Whether it is at least as likely as not 
that the veteran has a current sinus 
disability that is causally or 
etiologically related to any event or 
incident during service, including the 
laceration of the cheek noted in April 
1961.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

6.  The veteran should be afforded a VA 
examination of the joints to ascertain the 
nature and etiology of the veteran's left 
knee, left hip and left shoulder 
disabilities. The claims folder, and a 
copy of this remand, must be reviewed by 
the examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion as to the following:

Whether the veteran has current left knee, 
left hip and left shoulder disabilities 
that can be causally or etiologically 
related to any event or incident during 
service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

7.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



 Department of Veterans Affairs


